ORDER

PER CURIAM.
AND NOW, this 8th day of January 2002, the Petition for Allowance of Appeal is GRANTED and the order of the Superi- or Court is REVERSED. This matter is REMANDED to the Superior Court with instructions to remand the case to the PCRA court to conduct a hearing regarding Emma Campbell’s recantation testimony consistent with Commonwealth v. Williams, 557 Pa. 207, 732 A.2d 1167, 1180-81 (1999). Also, Petitioner’s Application to Dismiss Counsel is DENIED and the Supplemental Brief in Support of Petition to Raise Issue to Preclude Waiver is QUASHED.
Mr. Justice EaMn did not participate in this matter.